DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two ferromagnetic layers as recited in Claims 2 and 18  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
At least Claims 16 and 19 are  objected to because of the following informalities:  grammatical and punctuation errors. In particular, both Claims 16, in line 2, and Claim 19, in line 3, recite “comprises;” where a colon is expected. Appropriate correction is required.
Claim 1 is objected to because of lack of antecedent basis. For example, the claim recites the limitation “the organism” in line 5 which should recite “the living organism”; “the ambient magnetic field” in line 14 should recite “an ambient magnetic field”; “the probe tip x-axis sensor” in line 13 which should recite “the probe tip x-axis magnetoresistance sensor”; “the probe tip y-axis sensor” in line 14 which should recite “the probe tip y-axis magnetoresistance sensor”; “the probe tip z-axis sensor” in line 14 which should recite “the probe tip z-axis magnetoresistance sensor”; “the probe base x-axis sensor” in line 26 which should recite “the probe base x-axis magnetoresistance sensor”; “the probe base y-axis sensor” in line 27 which should recite “the probe base y-axis magnetoresistance sensor”; and “the probe base z-axis sensor” in line 27 which should recite “the probe base z-axis magnetoresistance sensor.” 
Claim 3 is objected to because of lack of antecedent basis. For example, the claim recites the limitation "the gain and offset" in line 16 “a gain and offset.” Furthermore, Claim 3 also recites the limitation "the calibration process" in line 20 which should recite “a calibration process.”
Claim 8 is objected to because of lack of antecedent basis. For example, the claim recites the limitation "the calibration process" in line 18 which should recite “a calibration process.”
Claim 9 is objected to because of lack of antecedent basis. For example, the claim recites the limitation "the gain and offset" in line 2 which should recite “a gain and offset.” 

Claim 10 is objected to because of lack of antecedent basis. For example, the claim recites “the earth's ambient magnetic field” in line 3 which should recite “… a change in Earth’s ambient magnetic field.” 
Claim 12 is objected to because of lack of antecedent basis. For example, the claim recites “the location” in line 2 which should recite “a location.”
Claim 16 is objected to because of lack of antecedent basis. For example, the claim recites the limitation  “the ambient magnetic field” in line 16 which should recite  “an ambient magnetic field.” Additionally, Claim 16 recites the limitation “the probe shaft magnetoresistance module” in line 20 which should recite “the probe base magnetoresistance module.”
Claim 19 is objected to because of lack of antecedent basis. For example, the claim recites the limitation  “the ambient magnetic field” in line 8 which should recite “an ambient magnetic field.”
The instant claims are replete with antecedent basis issues, Applicants’ cooperation is requested in reviewing all of the instant claims for proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 38), Claim 3 (lines 16 & 18), Claim 6 (lines 3 & 5), 7 (lines 2 & 5), Claim 14 (line 13), and Claim 17 (line 4) recite “the group.”  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitations will be as “a group.”
Claim 1 recites the limitation “in response to the ambient magnetic field at the distal end of the shaft”; however, it is unclear whether only the probe tip Z-axis magnetoresistance sensor generates a probe tip Z-axis electrical signal in response to the ambient magnetic field or whether all probe tip magnetoresistance sensors generate an electrical signal in response to the ambient magnetic field. For purposes of examination, the claim will be interpreted as all of the probe tip magnetoresistance sensors generating an electrical signal in response to the ambient magnetic field.
Claim 2 recites “the probe tip magnetoresistance module comprises an X-axis tunneling magnetoresistance sensor, a Y-axis tunneling magnetoresistance sensor, and a Z- axis tunneling magnetoresistance sensor” in line 2; however, it is unclear whether the probe tip x, y, and z tunneling magnetoresistance sensors are the same as the probe tip X-axis magnetoresistance sensor, a probe tip Y-axis magnetoresistance sensor, and a probe tip Z-axis magnetoresistance sensor in lines OR the probe tip X-axis sensor, the probe tip Y-axis sensor, and the probe tip Z-axis sensor OR whether all three sensors are the same sensors. For the purposes of examination, Claim 2 will be interpreted as “wherein the probe tip X-axis magnetoresistance sensor is an X-axis tunneling magnetoresistance sensor, the probe tip y-axis magnetoresistance sensor is a Y-axis tunneling magnetoresistance sensor, and the probe tip Z-axis magnetoresistance sensor is a Z-axis tunneling magnetoresistance sensor.”
Similarly, Claim 2 also recites “the probe base magnetoresistance module comprises an X-axis tunneling magnetoresistance sensor, a Y-axis tunneling magnetoresistance sensor, and a Z-axis tunneling magnetoresistance sensor” in line 5; however, it is unclear whether the probe base x, y, and z tunneling magnetoresistance sensors are the same as the probe base X-axis magnetoresistance sensor, a probe base Y-axis magnetoresistance sensor, and a probe base Z-axis magnetoresistance sensor in lines OR the probe base X-axis sensor, the probe base Y-axis sensor, and the probe base Z-axis sensor OR whether all three are the same sensors. For the purposes of examination, Claim 2 will be interpreted as “wherein the probe base X-axis magnetoresistance sensor is an X-axis tunneling magnetoresistance sensor, the probe base y-axis magnetoresistance sensor is a Y-axis tunneling magnetoresistance sensor, and the probe base Z-axis magnetoresistance sensor is a Z-axis tunneling magnetoresistance sensor.”
Claim 3 “a difference between at least one of the following pairs of signals” in line 20; however, it is unclear whether said difference is the same “difference” of Claim 1 line 38 or if it is a different difference. For the purposes of examination, the limitation will be interpreted as “a calibration difference.”
Claim 3 recites the limitations “…responsive to foreign retained objects comprising a material selected from the group of martensitic stainless steel, nickel, and cobalt…” and “materials selected from the group of austenitic stainless steel, aluminum, and titanium”.  These limitations are indefinite because it is unclear whether these groups are intended open-ended (i.e., the groups non-exclusive) or closed-ended (i.e. the groups are exclusive).  Furthermore, it is unclear whether or not whether all materials in each group must be present or whether only at least one of the materials in the group needs to be present.  Clarification is required.  Similar issues are found in Claim 6 and 7.  For purposes of examination, each group shall be interpreted to only require at least one of the recited materials/elements. 
Claim 4 recites “the system is configured to detect the ferromagnetic object in response to a difference between:” in line 17; however, it is unclear whether said difference is the same “difference” of Claim 1 line 38, the “difference” of Claim 3 line 20, or if it is a different difference. For the purposes of examination, the limitation will be interpreted as “a signal difference.” 
Claim 4 recites the limitation "the relationship" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as “… calculation of a relationship between the probe tip electrical signals and the probe base electrical signals” because it is unclear as to what “the relationship” is referring to. 
Claim 9 recites the limitation "the relationship" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted as “… calculation of a relationship between the probe tip electrical signals and the probe base electrical signals” because it is unclear as to what “the relationship” is referring to. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi et al. (US PGPUB 20190192044; hereinafter “Ravi”) in further view of Clauson et al. (US PAT. 10881323; hereinafter "Clauson").
With regards to Claim 1, Ravi teaches of a surgical system for detecting a ferromagnetic object in a living organism (systems and methods for marking magnetic seeds whose position and orientation are measured or otherwise detected using a detection device 18 that includes two or more magnetic sensors; see Ravi Abstract & FIG. 1), wherein: 
the system comprises: 
a probe shaft (housing 20, see Ravi FIG. 9 & ¶ [0053], or the narrow portion just proximal to the tip 25 and distal to the wide part of the housing 20 can be construed as a shaft) comprising: 
a distal end (tip 25; see Ravi FIG. 9 & ¶ [0053]) configured for insertion into the living organism (while the tip 25 is not specifically described as being inserted, the intended use language lends the Ravi tip 25 capable of insertion into the body for a number of reason such as improved signal-to-noise ration due to proximity of the object of interest); and 
a proximal end configured for remaining outside the organism (the opposite end of the housing 20, i.e. proximal end,  which defines a “hand-held structure” is illustrated as outside of the body; see Ravi ¶ [0024] & FIGs. 1 & 9); 
a probe tip magnetoresistance module (either one of second magnetic sensors 24a 24b; see Ravi FIG. 9) wherein the probe tip magnetoresistance module is located at the distal end of the probe shaft (the sensors 24a,24b are clearly illustrated at the distal tip 24; see Ravi FIG. 9); 
a probe base magnetoresistance module (first magnetic sensor 22; see Ravi FIG. 9) wherein the probe base magnetoresistance module is located on the proximal end of the probe shaft proximal to the probe tip magnetoresistance module (the sensor 22 is clearly illustrated at the proximal end of the housing 20; see Ravi FIG. 9); 
the probe tip magnetoresistance module comprises sensors responsive to the ambient magnetic field (the magnetic flux measured at the tip of the detector probe 18, i.e. magnetic flux is consistent with ambient magnetic field; see Ravi ¶ [0043]) 



the probe base magnetoresistance module comprises a sensor responsive to the ambient magnetic field  (first and second sensors detect a magnetic field created by the magnetic seed, i.e. ambient magnetic field generated by the seed; see Ravi Claim 1; & first and second sensors detect a magnetic field created by the Earth; see Ravi Claims 4-5) 



the system is configured to detect the ferromagnetic object in response to a difference between at least one pair of signals (calibrating the first and second magnetic sensors based on a subtraction of Earth’s magnetic field on the first and second sensors; see Ravi Claim 5 & ¶ [0049]-[0050]) 



the system is configured for detecting the ferromagnetic object (detector 18 for detecting ferromagnetic seeds; see Ravi Abstract).  
It appears that Ravi is silent to: 
the probe tip magnetoresistance module comprises a probe tip X-axis magnetoresistance sensor, a probe tip Y-axis magnetoresistance sensor, and a probe tip Z-axis magnetoresistance sensor wherein the probe tip X-axis sensor, the probe tip Y-axis sensor, and the probe tip Z-axis sensor are responsive to the ambient magnetic field in three orthogonal axes at the distal end of the shaft and wherein:
the probe tip X-axis magnetoresistance sensor generates a probe tip X-axis electrical signal; 
the probe tip Y-axis magnetoresistance sensor generates a probe tip Y-axis electrical signal; and
the probe tip Z-axis magnetoresistance sensor generates a probe tip Z-axis electrical signal in response to the ambient magnetic field at the distal end of the shaft;
the probe base magnetoresistance module comprises a probe base X-axis magnetoresistance sensor, a probe base Y-axis magnetoresistance sensor, and a probe base Z-axis magnetoresistance sensor wherein the probe base X-axis sensor, the probe base Y-axis sensor, and the probe base Z-axis sensor are responsive to the ambient magnetic field in three orthogonal axes at the proximal end of the shaft and wherein: 
the probe base X-axis magnetoresistance sensor generates a probe base X-axis electrical signal; 
the probe base Y-axis magnetoresistance sensor generates a probe base Y-axis electrical signal; and 
the probe base Z-axis magnetoresistance sensor generates a probe base Z-axis electrical signal in response to the ambient magnetic field at the proximal end of the shaft; 
the system is configured to detect the ferromagnetic object in response to a difference between at least one pair of signals selected from the group of: 
the probe tip X-axis electrical signal and the probe base X-axis electrical signal; 
the probe tip Y-axis electrical signal and the probe base Y-axis electrical signal; and 
the probe tip Z-axis electrical signal and the probe base Z-axis electrical signal; and 
the system is configured for detecting the ferromagnetic object without generating a magnetic field to detect the ferromagnetic object ().  
However, Clauson teaches of a devices for detecting retained surgical items or other objects having a magnetic signature within a corpus of a patient (see Clauson Abstract). In particular, Clauson teaches of:
the probe tip magnetoresistance module comprises a probe tip X-axis magnetoresistance sensor, a probe tip Y-axis magnetoresistance sensor, and a probe tip Z-axis magnetoresistance sensor wherein the probe tip X-axis sensor, the probe tip Y-axis sensor, and the probe tip Z-axis sensor (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of acquiring magnetic field measurements in the three cardinal axes) are responsive to the ambient magnetic field in three orthogonal axes at the distal end of the shaft (magnetic field measurements, i.e. ambient magnetic field,  are obtained along the x-axis and y-axis; see Clauson col. 31, lines 49-64; as described above Clauson does not explicitly teach of obtaining measurements along the z-axis however the teaching of the 3-axis AMR sensor and Eq. 19 lends one of ordinary skill in the art that when a 3-axis AMR sensor is employed the ambient magnetic field is measured along all three orthogonal axes, see Clauson col. 31, lines 12-26 for orthogonality) and wherein:
the probe tip X-axis magnetoresistance sensor generates a probe tip X-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); 
the probe tip Y-axis magnetoresistance sensor generates a probe tip Y-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); and
the probe tip Z-axis magnetoresistance sensor generates a probe tip Z-axis electrical signal in response to the ambient magnetic field at the distal end of the shaft (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67; while Clauson does not explicitly teach of generating a Z-axis electrical signal one of ordinary skill in the art would understand Z1 and Z2 of EQ. 19 to be electrical signals from the Z-axis magnetometer and, thus, Clauson being capable of generating a Z-axis electrical signal);
the probe base magnetoresistance module comprises a probe base X-axis magnetoresistance sensor, a probe base Y-axis magnetoresistance sensor, and a probe base Z-axis magnetoresistance sensor wherein the probe base X-axis sensor, the probe base Y-axis sensor, and the probe base Z-axis sensor (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals) are responsive to the ambient magnetic field in three orthogonal axes at the proximal end of the shaft (magnetic field measurements, i.e. ambient magnetic field,  are obtained along the x-axis and y-axis; see Clauson col. 31, lines 49-64; as described above Clauson does not explicitly teach of obtaining measurements along the z-axis however the teaching of the 3-axis AMR sensor and Eq. 19 lends one of ordinary skill in the art that when a 3-axis AMR sensor is employed the ambient magnetic field is measured along all three orthogonal axes, see Clauson col. 31, lines 12-26 for orthogonality) and wherein: 
the probe base X-axis magnetoresistance sensor generates a probe base X-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); 
the probe base Y-axis magnetoresistance sensor generates a probe base Y-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); and 
the probe base Z-axis magnetoresistance sensor generates a probe base Z-axis electrical signal in response to the ambient magnetic field at the proximal end of the shaft (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67; while Clauson does not explicitly teach of generating a Z-axis electrical signal one of ordinary skill in the art would understand Z1 and Z2 of EQ. 19 to be electrical signals from the Z-axis magnetometer); 
the system is configured to detect the ferromagnetic object in response to a difference between at least one pair of signals (calculating a differential signal; see Clauson Eq. 19, col. 35, lines 10-28) selected from the group of: 
the probe tip X-axis electrical signal and the probe base X-axis electrical signal (calculating a differential signal between X1, X2, X3, X4; see Clauson Eq. 19, col. 35, lines 10-28); 
the probe tip Y-axis electrical signal and the probe base Y-axis electrical signal (calculating a differential signal between Y1,Y2,Y3,Y4; see Clauson Eq. 19, col. 35, lines 10-28); and 
the probe tip Z-axis electrical signal and the probe base Z-axis electrical signal (calculating a differential signal between Z1 and Z2; see Clauson Eq. 19, col. 35, lines 10-28); and 
the system is configured for detecting the ferromagnetic object without generating a magnetic field to detect the ferromagnetic object (second anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; are resistive sensors and, thus, characteristically do not generate magnetic fields).  

Ravi and Clauson are both considered to be analogous to the claimed invention because they are in the same field of probes for locating in vivo ferromagnetic materials. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a 3-axis magnetoresistance sensor at the probe tip and probe base for generating corresponding signals in response to the ambient magnet field and calculating a difference therebetween. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

With regards to Claim 5, Ravi may be silent to  wherein: the probe tip magnetoresistance module comprises a Wheatstone bridge circuit; and the probe base magnetoresistance module comprises a Wheatstone bridge circuit. However, Clauson teaches that the magnetoresistive sensor may be a Honeywell HMC 1052 AMR sensor (see Clauson col. 28, lines 26-32) which are known to include Wheatstone bridge circuits). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a Wheatstone bridge circuit. Doing so would aid in precise measurements of low resistance and for low-field magnetic sensing (see Clauson col. 28, line 24-25).

With regards to Claim 6, it appears that Ravi may be silent to wherein: the system is configured to be responsive to foreign retained objects comprising a material selected from the group of martensitic stainless steel, nickel, and cobalt; and 
the system is configured not to be responsive to materials selected from the group of austenitic stainless steel, aluminum, and titanium.
However, Clauson teaches of wherein: the system is configured to be responsive to foreign retained objects comprising a material selected from the group of martensitic stainless steel, nickel, and cobalt (test rod for testing functionality of the magnetoresistance sensors, see Clauson col. 4, lines 35-48, can be martensitic stainless steel, see Clauson col. 19, lines 55-60; i.e. the Clauson magnetometers are capable of detecting martensitic stainless steel); and 
the system is configured not to be responsive to materials selected from the group of austenitic stainless steel, aluminum, and titanium (sensor housing is made of material that does not interfere with the magnetic field measurements, i.e. non-ferromagnetic, such as aluminum or a polymer; see Clauson col. 10, lines 7-20; i.e. the Clauson magnetometers are capable of being nonresponsive to aluminum, polymer, or titanium; see also Clauson col. 5, lines 50-55). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a system responsive to martensitic steel & non-responsive to aluminum. Doing so would ensure detection of ferromagnetic materials (see Clauson col. 9, lines 60-67) and avoid interference with the magnetic field measurement (see Clauson col. 10, lines 7-20).

With regards to Claim 7, it appears that Ravi is silent to wherein: the probe tip magnetoresistance module comprises a sensor selected from the group of a Hall effect sensor, a magneto-diode, an anisotropic magnetoresistance sensor, a giant magnetoresistance sensor, and a tunneling magnetoresistance sensor; and 
the probe base magnetoresistance module comprises a sensor selected from the group of a Hall effect sensor, a magneto-diode, an anisotropic magnetoresistance sensor, a giant magnetoresistance sensor, and a tunneling magnetoresistance sensor.
However, Clauson teaches that the magnetometers are AMR sensors (see Clauson col. 28, lines 13-25).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide AMR sensors at the probe tip and the probe base. Doing so would amount to simple substitution of one known element for another to obtain predictable results, i.e. low-field magnetic sensing (see Clauson col. 28, line 24-25).

With regards to Claim 8, Ravi teaches of wherein: 







the system is configured to detect the ferromagnetic object in response to the calibration process and a difference between at least one (a first magnetic sensor 22 arranged a proximal end of the detector probe 18 and a subtractive system to account for differences of the probe detector, i.e. distal end, and the Earth’s magnetic field, i.e. proximal end, see Ravi ¶ [0048]-[0049]): 



However, Clauson teaches of the probe tip X-axis electrical signal is amplified and digitized to produce a probe tip digital X-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13);
the probe tip Y-axis electrical signal is amplified and digitized to produce a probe tip digital Y-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe tip Z-axis electrical signal is amplified and digitized to produce a probe tip digital Z-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of amplifying and digitizing the Z-axis signal from the probe tip); 
the probe base X-axis electrical signal is amplified and digitized to produce a probe base digital X-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); the 
probe base Y-axis electrical signal is amplified and digitized to produce a probe base digital Y-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe base Z-axis electrical signal is amplified and digitized to produce a probe base digital Z-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of amplifying and digitizing the Z-axis signal from the probe tip); 
the gain and offset of the probe tip digital X-axis signal, the probe tip digital Y-axis signal, the probe tip digital Z-axis signal, the probe base digital X-axis signal, the probe base digital Y-axis signal, and the probe base digital Z-axis signal are adjusted in response to a calibrations process (filtering and a derivative of the differential signals, i.e. signal calibration, is employed to account for drift and offset to bring average signal to zero; see Clauson col. 41, lines 56-64 & col 45, lines 15-27 & Eq. 19 for the differential signal in x,y,z directions; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson system is capable of adjusting the gain and offset of the x, y, and z axis signals in response to calibration); 
the system is configured to detect the ferromagnetic object in response to the calibration process and a difference between at least one of the following pairs of signals: 
the probe tip digital X-axis electrical signal and the probe base digital X-axis electrical signal (calculating a differential signal between X1, X2, X3, X4; see Clauson Eq. 19, col. 35, lines 10-28); along with the calibration as explained above renders Clauson capable); 
the probe tip digital Y-axis electrical signal and the probe base digital Y-axis electrical signal (calculating a differential signal between Y1,Y2,Y3,Y4; see Clauson Eq. 19, col. 35, lines 10-28; along with the calibration as explained above renders Clauson capable); and 
the probe tip digital Z-axis electrical signal and the probe base digital Z-axis electrical signal (calculating a differential signal between Z1 and Z2; see Clauson Eq. 19, col. 35, lines 10-28; along with the calibration as explained above renders Clauson capable).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a 3-axis calibration between the probe tip and probe base. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

With regards to Claim 11, it appears that Ravi is silent to wherein: the distal end of the probe shaft is configured for insertion into an abdomen of a human through a trocar cannula placed in a body wall of the human as part of a laparoscopic surgical procedure. However, Clauson teaches of a bowel procedure in FIGs. 9A-9B & that the device is adapted to fit inside a trocar, (see Clauson col. 13, lines 60-63). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a probe shaft configured for insertion into a trocar cannula. Doing so would aid in use “for laparoscopic surgeries, open surgeries, or robotic surgeries”, (see Clauson col. 13, lines 60-63).

With regards to Claim 12, Ravi teaches wherein: the system is configured to display the location of the detected ferromagnetic object relative to the distal end of the probe shaft (distance calculation from the probe tip is the primary method of feedback for the surgeon as it is correlated to both the visual display, auditory feedback, and actual units displayed; see Ravi ¶ [0064]).  
However, Clauson teaches of in response to: the probe tip X-axis electrical signal; the probe base X-axis electrical signal; the probe tip Y-axis electrical signal; the probe base Y-axis electrical signal; the probe tip Z-axis electrical signal; and the probe base Z-axis electrical signal (differential signal from magnetometer pairs is used to locate the ferromagnetic object; see Clauson col. 30, lines 59-67 to col. 31, lines 1-3; and a user output alerts a user of a detected object based on magnetic field measurements obtained from the plurality of magnetometers; see Clauson ).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a display feedback based on the x,y,z electricals signals between the probe tip and probe base. Doing so would aid alerting a user of a detected RSI or ferromagnetic object (see Clauson Col. 15, lines 5-15).

With regards to Claim 14, Ravi teaches of wherein: the system further comprises an additional magnetoresistance module (either one of two distal magnetic sensors 24a, 24b; see Ravi FIG. 9) 







the system is configured to detect the ferromagnetic object in response to a comparison (a first magnetic sensor 22 arranged a proximal end of the detector probe 18 and a subtractive system to account for differences of the probe detector, i.e. distal end, and the Earth’s magnetic field, i.e. proximal end, see Ravi ¶ [0048]-[0049]) 



However, Clauson teaches of X-axis magnetoresistance sensor, an additional Y-axis magnetoresistance sensor, and an additional Z-axis magnetoresistance sensor (magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals), wherein; 
the additional X-axis magnetoresistance sensor generates an additional X-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); the additional Y-axis magnetoresistance sensor generates an additional Y-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); and the additional Z-axis magnetoresistance sensor generates an additional Z-axis electrical signal (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67; while Clauson does not explicitly teach of generating a Z-axis electrical signal one of ordinary skill in the art would understand Z1 and Z2 of EQ. 19 to be electrical signals from the Z-axis magnetometer and, thus, Clauson being capable of generating a Z-axis electrical signal); and 
the system is configured to detect the ferromagnetic object in response to a comparison between at least one set of signals selected from the group of: 
the probe tip X-axis electrical signal, the probe base X-axis electrical signal, and the additional X-axis electrical signal (calculating a differential signal between X1, X2, X3, X4; see Clauson Eq. 19, col. 35, lines 10-28; where X3 and X4 are additional signals); 
the probe tip Y-axis electrical signal, the probe base Y-axis electrical signal, and the additional Y-axis electrical signal (calculating a differential signal between Y1,Y2,Y3,Y4; see Clauson Eq. 19, col. 35, lines 10-28); where Y3 and Y4 are additional signals; and 
the probe tip Z-axis electrical signal, the probe base Z-axis electrical signal, and the additional Z-axis electrical signal (calculating a differential signal between Z1 and Z2; see Clauson Eq. 19, col. 35, lines 10-28; while Clauson does not explicitly teach of additional signals one of ordinary skill in the art would understand that Clauson’s teaching of four 2-axis magnetometers; see Clauson col. 34, lines 50-67; and that the magnetometers can be three-axes magnetometers which generate signals Z1 and Z2 that Clauson is capable generating additional Z-axis signal ).  

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide an addition 3-axis magnetoresistive sensor, generate corresponding electrical signals, and detect the ferromagnetic object in response to a comparison of the probe tip, probe base, and additional sensors. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

With regards to Claim 16, Ravi teaches of a ferromagnetic object detection system  (Systems and methods for marking magnetic seeds whose position and orientation are measured or otherwise detected using a detection device 18 that includes two or more magnetic sensors; see Ravi Abstract & FIG. 1), wherein: 
the system comprises a probe shaft (housing 20, see Ravi FIG. 9 & ¶ [0053], or the narrow portion just proximal to the tip 25 and distal to the wide part of the housing 20 can be construed as a shaft) that comprises; 
a probe tip magnetoresistance module (either one of second magnetic sensors 24a 24b; see Ravi FIG. 9) located at the distal end (the sensors 24a,24b are clearly illustrated at the distal tip 24; see Ravi FIG. 9) of the probe shaft wherein the probe tip magnetoresistance module is configured for: 
insertion into a body cavity of a living organism during surgery (while the tip 25 is not specifically described as being inserted, the intended use language lends the Ravi tip 25 capable of insertion into the body for a number of reason such as improved signal-to-noise ration due to proximity of the object of interest); and 
generating a probe tipan electrical signal in response to the ambient magnetic field (sensor 24 generates an electrical signal; see Ravi ¶ [0027]; the magnetic flux measured at the tip of the detector probe 18, i.e. magnetic flux is consistent with ambient magnetic field; see Ravi ¶ [0043]) 
a probe base magnetoresistance module (first magnetic sensor 22; see Ravi FIG. 9) located at the proximal end of the probe shaft (the sensor 22 is clearly illustrated at the proximal end of the housing 20; see Ravi FIG. 9) wherein the probe base magnetoresistance module is configured for: 
remaining outside the body cavity (sensor 22 is at the opposite end of the housing 20, i.e. proximal end,  which defines a “hand-held structure” that is illustrated as outside of the body; see Ravi ¶ [0024] & FIGs. 1 & 9); and 
generating a probe base(sensor 22 generates an electrical signal; see Ravi ¶ [0027]; first and second sensors detect a magnetic field created by the magnetic seed, i.e. ambient magnetic field generated by the seed; see Ravi Claim 1; & first and second sensors detect a magnetic field created by the Earth; see Ravi Claims 4-5); and 
the system is configured to detect the ferromagnetic object in response to a difference in the electrical signals generated by the probe tip magnetoresistance module and the probe base magnetoresistance module (calibrating the first and second magnetic sensors based on a subtraction of Earth’s magnetic field on the first and second sensors; see Ravi Claim 5 & ¶ [0049]-[0050]).  
It appears that Ravi may be silent to: a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes; and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes. 
However, Clauson teaches of a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of acquiring magnetic field measurements in the three cardinal axes); and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of acquiring magnetic field measurements in the three cardinal axes).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes; and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).
With regards to Claim 17, while Ravi teaches of the probe tip and probe base magnetic sensors (see discussion with regards to Claim 1), it appears that Ravi is silent to wherein: 
the system does not generate a magnetic field to detect the ferromagnetic object; 
the system is configured to detect the ferromagnetic object in response to a difference selected from the group of: 
the X-axis electrical signals from the probe tip and the probe base magnetoresistance modules ;
the Y-axis electrical signals from the probe tip and the probe base magnetoresistance modules; and 
the Z-axis electrical signals from the probe tip and the probe base magnetoresistance modules. 
However, Clauson teaches of: 
the system does not generate a magnetic field to detect the ferromagnetic object (it should be appreciated AMR sensors are resistive sensors and, thus, characteristically do not generate magnetic fields as explained with regards to Claim 1); 
the system is configured to detect the ferromagnetic object in response to a difference (see Clauson Eq. 19 for comparison between x,y,z signals as discussed with regards to Claim 1) selected from the group of: 
the X-axis electrical signals from the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67);
the Y-axis electrical signals from the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); and 
the Z-axis electrical signals from the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67; while Clauson does not explicitly teach of generating a Z-axis electrical signal one of ordinary skill in the art would understand Z1 and Z2 of EQ. 19 to be electrical signals from the Z-axis magnetometer and, thus, Clauson being capable of generating a Z-axis electrical signal).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a comparison of X-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; the Y-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; or the Z-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

With regards to Claim 19, Ravi teaches of a method for detecting a ferromagnetic object (systems and methods for marking magnetic seeds whose position and orientation are measured or otherwise detected using a detection device 18 that includes two or more magnetic sensors; see Ravi Abstract & FIG. 1), the method comprising the steps of: 
establishing a probe shaft (housing 20, see Ravi FIG. 9 & ¶ [0053], or the narrow portion just proximal to the tip 25 and distal to the wide part of the housing 20 can be construed as a shaft) that comprises; 
a probe tip magnetoresistance module (either one of second magnetic sensors 24a 24b; see Ravi FIG. 9) configured for: 
insertion into a body cavity of a living organism during surgery (while the tip 25 is not specifically described as being inserted, the intended use language lends the Ravi tip 25 capable of insertion into the body for a number of reason such as improved signal-to-noise ration due to proximity of the object of interest); and 
generating a probe tip (sensor 24 generates an electrical signal; see Ravi ¶ [0027]; the magnetic flux measured at the tip of the detector probe 18, i.e. magnetic flux is consistent with ambient magnetic field; see Ravi ¶ [0043]) 
a probe base magnetoresistance module (first magnetic sensor 22; see Ravi FIG. 9) configured for:
remaining outside the body cavity (sensor 22 is at the opposite end of the housing 20, i.e. proximal end,  which defines a “hand-held structure” that is illustrated as outside of the body; see Ravi ¶ [0024] & FIGs. 1 & 9); and 
generating a probe base (sensor 22 generates an electrical signal; see Ravi ¶ [0027]; first and second sensors detect a magnetic field created by the magnetic seed, i.e. ambient magnetic field generated by the seed; see Ravi Claim 1; & first and second sensors detect a magnetic field created by the Earth; see Ravi Claims 4-5) 
detecting the ferromagnetic object in response to a difference in the electrical signals generated by the probe tip magnetoresistance module and the probe shaft proximal magnetoresistance module  (calibrating the first and second magnetic sensors based on a subtraction of Earth’s magnetic field on the first and second sensors; see Ravi Claim 5 & ¶ [0049]-[0050]). 
It appears that Ravi may be silent to: a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes; and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes. 
However, Clauson teaches of a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of acquiring magnetic field measurements in the three cardinal axes); and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes (first and second distal magnetometers 208, 210  & first and second proximal magnetometers 202, 204 are disposed at distal end 136; see Clauson col. 24; lines 4-13 & FIGs. 5A-5D; magnetometers can be  anisotropic magnetoresistance (AMR) sensors; see Clauson col. 28, lines 13-25; magnetometers 202, 204, 208, 210 can be three-axis AMR sensors; Clauson col. 28, lines 32-35; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of acquiring magnetic field measurements in the three cardinal axes).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a probe tip X-axis electrical signal, a probe tip Y-axis electrical signal, and probe tip Z-axis  electrical signal in response to the ambient magnetic field in three orthogonal axes; and a probe base X-axis electrical signal, a probe base Y-axis electrical signal and a probe base Z-axis electrical signal in response to the ambient magnetic field in three orthogonal axes. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

With regards to Claim 20, while Ravi teaches of the probe tip and probe base magnetic sensors (see discussion with regards to Claim 1), Ravi appears to be silent to wherein: 
detecting the ferromagnetic object further comprises a comparison of: 
X-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; 
the Y-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; or 
the Z-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules. 
However Clauson teaches of:
detecting the ferromagnetic object further comprises a comparison (see Clauson Eq. 19 for comparison between x,y,z signals as discussed with regards to Claim 1) of:
X-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); 
the Y-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67); or 
the Z-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules (amplifiers amplify raw output signal from first and second proximal and distal magnetometers, i.e. magnetometers  202, 204, 208, 210; Clauson col. 3, lines 60-67; while Clauson does not explicitly teach of generating a Z-axis electrical signal one of ordinary skill in the art would understand Z1 and Z2 of EQ. 19 to be electrical signals from the Z-axis magnetometer and, thus, Clauson being capable of generating a Z-axis electrical signal). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ravi to incorporate the teachings of Clauson to provide a comparison of X-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; the Y-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules; or the Z-axis electrical signals generated by the probe tip and the probe base magnetoresistance modules. Doing so would aid in cancelling out common signals or common field influences such as Earth’s magnetic field (see Clauson col. 27, lines 40-50).

Claims 2-3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Clauson as applied to Claims 1 and 16 above, and further in view of Wikipedia (“Tunnel magnetoresistance,” (16 April 2020) retrieved from <https://en.wikipedia.org/w/index.php?title=Tunnel_magnetoresistance&oldid=951320513> on 20 September 2022).
With regards to Claim 2, modified Ravi teaches all of the limitations of Claim 1 as discussed above and further teaches of wherein: 
the probe tip magnetoresistance module comprises an X-axis tunneling magnetoresistance sensor, a Y-axis (any type of magneto-resistive sensor may be employed; see Clauson col. 28, lines 46-52);
the probe base magnetoresistance module comprises an X-axis (any type of magneto-resistive sensor may be employed; see Clauson col. 28, lines 46-52); and 

While modified Ravi teaches of using any type of magneto-resistive sensor, it appears that modified Ravi does not explicitly teach of a tunneling magnetoresistance module. However, Wikipedia teaches of a spin-transfer torque magnetic tunnel junction of tunneling magnetoresistive devices (see Wikipedia pg. 4). In particular, Wikipedia teaches of all tunneling magnetoresistance sensors comprise magnetic tunnel junctions comprising two ferromagnetic layers separated by an insulating barrier wherein one of the ferromagnetic layers has a magnetization that does not move in response to an applied magnetic field and the other ferromagnetic layer moves in response to an applied magnetic field (The effect of spin-transfer torque has been studied and applied widely in MTJs, where there is a tunneling barrier sandwiched between a set of two ferromagnetic electrodes such that there is (free) magnetization of the right electrode, while assuming that the left electrode (with fixed magnetization) acts as spin-polarizer; see Wikipedia pg. 4)
Modified Ravi and Wikipedia are both considered to be analogous to the claimed invention because they are in the same field of magnetoresistive devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ravi to incorporate the teachings of Wikipedia to provide a spin-transfer torque magnetic tunnel junction in the tunneling magnetoresistance module. Doing so would amount to simple substitution because Clauson teaches of using any type of magnetoresistive sensors.

With regards to 3, modified Ravi teaches all of the limitations of Claim 1 as discussed above and further teaches of wherein:
the probe tip magnetoresistance module comprises a Wheatstone bridge circuit (magnetoresistive sensor may be a Honeywell HMC 1052 AMR sensor; see Clauson col. 28, lines 26-32; which are known to include Wheatstone bridge circuits); 
the probe base magnetoresistance module comprises a Wheatstone bridge circuit (magnetoresistive sensor may be a Honeywell HMC 1052 AMR sensor; see Clauson col. 28, lines 26-32; which are known to include Wheatstone bridge circuits); 
the probe tip X-axis electrical signal is amplified and digitized to produce a probe tip digital X-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe tip Y-axis electrical signal is amplified and digitized to produce a probe tip digital Y-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe tip Z-axis electrical signal is amplified and digitized to produce a probe tip digital Z-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of amplifying and digitizing the Z-axis signal from the probe tip); 
the probe base X-axis electrical signal is amplified and digitized to produce a probe base digital X-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe base Y-axis electrical signal is amplified and digitized to produce a probe base digital Y-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13); 
the probe base Z-axis electrical signal is amplified and digitized to produce a probe base digital Z-axis electrical signal (op-amps amplify raw output signals from the AMR sensors and an ADC is used to digitize the signal, see Clauson col. 27, lines 58-67 to col. 28, lines 1-13; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson magnetometers are capable of amplifying and digitizing the Z-axis signal from the probe tip); 
the gain and offset of the probe tip digital X-axis signal, the probe tip digital Y-axis signal, the probe tip Z-axis signal, the probe base X-axis signal, the probe base Y- axis signal, and the probe base Z-axis signal are adjusted in response to a calibration process (filtering and a derivative of the differential signals, i.e. signal calibration, is employed to account for drift and offset to bring average signal to zero; see Clauson col. 41, lines 56-64 & col 45, lines 15-27 & Eq. 19 for the differential signal in x,y,z directions; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson system is capable of adjusting the gain and offset of the x, y, and z axis signals in response to calibration); 
the system is configured to detect the ferromagnetic object in response to the calibration process and a difference between at least one of the following pairs of signals (a first magnetic sensor 22 arranged a proximal end of the detector probe 18 and a subtractive system to account for differences of the probe detector, i.e. distal end, and the Earth’s magnetic field, i.e. proximal end, see Ravi ¶ [0048]-[0049]): 
the probe tip digital X-axis electrical signal and the probe base digital X-axis electrical signal (calculating a differential signal between X1, X2, X3, X4; see Clauson Eq. 19, col. 35, lines 10-28); along with the calibration as explained above renders Clauson capable); 
the probe tip digital Y-axis electrical signal and the probe base digital Y-axis electrical signal (calculating a differential signal between Y1,Y2,Y3,Y4; see Clauson Eq. 19, col. 35, lines 10-28; along with the calibration as explained above renders Clauson capable); and 
the probe tip digital Z-axis electrical signal and the probe base digital Z-axis electrical signal (calculating a differential signal between Z1 and Z2; see Clauson Eq. 19, col. 35, lines 10-28; along with the calibration as explained above renders Clauson capable); 
the system is configured to be responsive to foreign retained objects comprising a material selected from the group of martensitic stainless steel, nickel, and cobalt (test rod for testing functionality of the magnetoresistance sensors, see Clauson col. 4, lines 35-48, can be martensitic stainless steel, see Clauson col. 19, lines 55-60; i.e. the Clauson magnetometers are capable of detecting martensitic stainless steel); and 
the system is configured not to be responsive to materials selected from the group of austenitic stainless steel, aluminum, and titanium (sensor housing is made of material that does not interfere with the magnetic field measurements, i.e. non-ferromagnetic, such as aluminum or a polymer; see Clauson col. 10, lines 7-20; i.e. the Clauson magnetometers are capable of being nonresponsive to aluminum, polymer, or titanium; see also Clauson col. 5, lines 50-55).

With regards to Claim 18, modified Ravi teaches all of the limitations of Claim 16 as discussed above and further teaches wherein:
the probe tip magnetoresistance module comprises an X-axis (magnetometers 202, 204 can be three-axis AMR sensors, i.e. in x, y, and z directions; Clauson col. 28, lines 32-35 & col. 31, lines 12-26 for orthogonality); 
the probe base magnetoresistance module (a first magnetic sensor 22 arranged a proximal end & second magnetic sensor 24 arranged at the distal end of the detector probe 18 and a subtractive system to account for differences therebetween, i.e. distal end, and the Earth’s magnetic field, i.e. proximal end, see Ravi ¶ [0048]-[0049]) comprises an X-axis (magnetometers 202, 204 can be three-axis AMR sensors, i.e. in x, y, and z directions; Clauson col. 28, lines 32-35 & col. 31, lines 12-26 for orthogonality); 

While modified Ravi teaches of using any type of magneto-resistive sensor, it appears that modified Ravi does not explicitly teach of a tunneling magnetoresistance module. However, Wikipedia teaches of a spin-transfer torque magnetic tunnel junction of tunneling magnetoresistive devices (see Wikipedia pg. 4). In particular, Wikipedia teaches of all tunneling magnetoresistance sensors comprise magnetic tunnel junctions comprising two ferromagnetic layers separated by an insulating barrier wherein one of the ferromagnetic layers has a magnetization that does not move in response to an applied magnetic field and the other ferromagnetic layer moves in response to an applied magnetic field (The effect of spin-transfer torque has been studied and applied widely in MTJs, where there is a tunneling barrier sandwiched between a set of two ferromagnetic electrodes such that there is (free) magnetization of the right electrode, while assuming that the left electrode (with fixed magnetization) acts as spin-polarizer; see Wikipedia pg. 4)
Modified Ravi and Wikipedia are both considered to be analogous to the claimed invention because they are in the same field of magnetoresistive devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ravi to incorporate the teachings of Wikipedia to provide a spin-transfer torque magnetic tunnel junction in the tunneling magnetoresistance module. Doing so would amount to simple substitution because Clauson teaches of using any type of magnetoresistive sensors.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Clauson and Wikipedia as applied to Claim 3 above, and further in view of Brister et al. (US PGPUB 20160029998; hereinafter "Brister").
With regards to Claim 9, modified Ravi teaches of all of the limitations of Claim 3 as discussed above and further teaches of wherein: 
the gain and offset of the probe tip X-axis electrical signal, the probe tip Y-axis electrical signal, the probe tip Z-axis electrical signal, the probe base X-axis electrical signal, the probe base Y-axis electrical signal; and the probe base Z-axis electrical signal are adjusted in response to digital gain and offset values stored in a non-volatile memory in the surgical system wherein the digital gain and offset values are determined (filtering and a derivative of the differential signals, i.e. signal calibration, is employed to account for drift and offset to bring average signal to zero; see Clauson col. 41, lines 56-64 & col 45, lines 15-27 & Eq. 19 for the differential signa in x,y,z directions; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson system is capable of adjusting the gain and offset of the x, y, and z axis signals in response to calibration; and filtering & derivative processing, i.e. digital gain & offset, is performed by a microcontroller comprising a processing executing instructions stored in memory; see Clauson Claim 1) from a process comprising the steps of: 
measuring the probe tip X-axis electrical signal, the probe tip Y-axis electrical signal, the probe tip Z-axis electrical signal, the probe base X-axis electrical signal, the probe base Y-axis electrical signal, and the probe base Z-axis electrical signal (filtering and a derivative of the differential signals, i.e. signal calibration, is employed to account for drift and offset to bring average signal to zero; see Clauson col. 41, lines 56-64 & col 45, lines 15-27 & Eq. 19 for the differential signal in x,y,z directions; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson system is capable of adjusting the gain and offset of the x, y, and z axis signals in response to calibration)) at a variety of angles (Clauson teaches of twisting, contorting, or rotating the circuit board, i.e. magnetometers, to determine differential signals, i.e. Eq. 19, or comparisons; see Clauson col 30, lines 58-67) 
calculating gain and offset values for the probe tip and probe base electrical signals in response to (filtering and a derivative of the differential signals, i.e. signal calibration, is employed to account for drift and offset to bring average signal to zero; see Clauson col. 41, lines 56-64 & col 45, lines 15-27 & Eq. 19 for the differential signa in x,y,z directions; while Clauson does not explicitly teach of a Z-axis magnetometer one of ordinary skill in the art would understand that the teaching of a 3-axis magnetometer would include a Z-axis magnetometer which is further evidenced by Eq. 19 which includes Z1 and Z2 components which are Z-axis signals and, thus, the Clauson system is capable of adjusting the gain and offset of the x, y, and z axis signals in response to calibration)).
While modified Ravi does teach of calibrating each magnetic sensor to compensate misalignment (see Ravi ¶ [0052]), it appears that modified Ravi doesn’t teach of a calibrating in a calibrated constant magnetic field or an optimized least squares regression. However, Brister teaches of an electromagnetic system is provided for locating an intragastric device inside the body (see Brister ¶ [0038]). In particular, Brister teaches that magnetic sensors are calibrated using the known strength of Earth’s magnetic field and “[T]he constant value of the Earth's magnetic field can be used to determine the appropriate calibration factors for each magnetic sensor using conventional algebraic and least squares fitting methods” (see Brister ¶ [0763]).
 Modified Ravi and Brister are both considered to be analogous to the claimed invention because they are in the same field of in vivo localization of ferromagnetic materials. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ravi to incorporate the teachings of Brister to provide a least squares regression during calibration in a constant magnetic field. Doing so would aid in compensating for perturbations in ambient field inhomogeneities (see Brister ¶ [0725]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Clauson as applied to claim 1 above, further in view of Liu et al. (US PGPUB 20130300402; hereinafter "Liu") .

With regards to Claim 10, modified teaches all of the limitations of Claim 1 as discussed above and further teaches of wherein: 
the system is configured to detect the ferromagnetic object based on a change in the earth's ambient magnetic field caused by the ferromagnetic object (detecting local field distortions, i.e. Earth’s ambient magnetic field, caused by ferromagnetic object; see Clauson col. 35, lines 10-18);


It appears that modified Ravi may be silent to the system further comprises a temperature sensor; and the system is configured to detect the ferromagnetic object in response to the temperature sensor. However, Liu teaches of a temperature sensor for temperature compensation of magneto-resistive sensors (see Liu ¶ [0037]). Modified Ravi and Liu are both considered to be analogous to the claimed invention because they are in the same field of magneto-resistive sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ravi to incorporate the teachings of Liu to provide calibration of temperature compensation to magneto-resistive sensors based on a temperature sensor. Doing so would aid in compensating for any temperature related offset drift (see Liu ¶ [0037]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Clauson as applied to Claim 1 above, and further in view of Albu et al. (US PGPUB 20190328217; hereinafter “Albu”).
With regards to Claim 13, modified Ravi teaches all of the limitations of Claim 1 as discussed above and further teaches of wherein:
the probe shaft is configured for connection to a probe handle (FIGS 8D-8H of Clauson illustrate the probe shaft 131 connected to the handle 116 via nose cap 109 and locking ring 11, see Clauson col. 37, lines 13-46; which renders Clauson capable of the probe shaft connecting to the probe handle); 
the probe handle is configured for manual movement (Clauson teaches of twisting and contorting the device to localize the ferromagnetic object; see Clauson col. 30, lines 59-67 to col. 31, lines 1-3); 
the probe handle is configured for tactile input (FIG. 2A of Clauson illustrates tactile inputs trigger 104, clock ring 107, sensitivity wheel 115, test rod slider 117); 


the system is configured for wireless digital telemetry (wireless communication of electrical signals measured by the magnetic sensors, see Ravi ¶ [0051]).  
It appears that modified Ravi may be silent a force feedback vibration motor; the force feedback vibration motor is responsive to the detection of a ferromagnetic object. 
While modified Ravi teaches of user feedback in the form of a display, LED lights, and auditory feedback (see Ravi ¶ [0064] & Clauson col. 35, lines 52-57), modified Ravi doesn’t explicitly teach of a force feedback vibration motor. However, Albu teaches of a catheter with a force sensor. In particular, Albu teaches of a force feedback vibration motor (feedback may be indicated as tactile feedback such as vibration in the handle; see Albu ¶ [0050]). Modified Ravi and Albu are both considered to be analogous to the claimed invention because they are in the same field of handheld in vivo surgical implements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ravi to incorporate the teachings of Albu to provide a force feedback vibration motor. Doing so would amount to simple substitution of one known element for another to obtain predictable results, i.e. user feedback.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Clauson as applied to Claim 1 above, and further in view of Moreau et al. (US PGPUB 20190328217; hereinafter “Moreau”).
Modified Ravi teaches all of the limitations of Claim 1 as discussed above but may be silent to wherein: the probe shaft is user attachable and replaceable. However, Moreau teaches that the probe shaft is user attachable and replaceable (shaft 14 may be detachable from the handle 12, see Moreau ¶ [0142]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Clauson to incorporate the teachings of Moreau to provide a probe shaft is user attachable and replaceable. Doing so would amount to combining prior art elements according to known methods to yield predictable results, i.e. making separable, and also aid in reliability and cleaning (see Moreau ¶ [0134]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while Ravi, Clauson, Albu, Brister, Wikipedia, and Moreau teach of the various limitations of Claim 4 as discussed above with reference to Claim 1, 2-3, 13, and 15, the combination of said references would amount to impermissible hindsight reasoning having to rationalize a motivation to combine six references to reject all of the limitations of Claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nycz et al. (US PGPUB 20080228072) - surgical instrument for the presence and/or location of a foreign body;
Kosel et al. (WO 2019193565 A1) – three-axis magneto resistive sensor;
Pezi et al. (US PGPUB 20130184608 ) - Methods and systems for detecting and removing a metallic object from a subject;
Peleg et al. – shrapnel detection probe;
Weprin et al. (US PGPUB 20170347915) - magnetometer-based metal detection probe; and
Bartos et al. (US PGPUB 20120262164) – temperature compensation of magneto-resistive sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                                    


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793